Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered October 16, 2006 in a personal injury action. The order denied plaintiffs motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1).
Now, upon the stipulation discontinuing action signed by the attorneys for the parties and filed in the Monroe County Clerk’s Office on August 13, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P, Gorski, Lunn, Fahey and Peradotto, JJ.